          Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 1 of 20
     	

     LIEBOWITZ LAW FIRM, PLLC
 1   James H. Freeman (JF-8605)
 2   (Admitted Pro Hac Vice)
     11 Sunrise Plaza, Suite 305
 3   Valley Stream, NY 11580
     (516) 233-1660
 4   jf@liebowitzlawfirm.com
 5   THE AFFINITY LAW GROUP
 6   Gregory P. Goonan (Cal Bar # 119821)
     5755 Oberlin Drive, Suite 200
 7   San Diego, CA 92121
     Telephone: (858) 412-4296
 8   Facsimile: (619) 243-0088
     Email: ggoonan@affinity-law.com
 9
     Attorneys for Plaintiff Zoha Memari
10
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
13
14
15
         ZOHA MEMARI, KELLY TORREZ,                           Case No. 4:18-cv-05589 (HSG)
16       ROBIN BERENSON, ANNIE TRASCHEL, ROBIN
         TRASCHEL, AMANDA ROBERSON, EVA PHAN                  FIRST AMENDED
17                                                            COMPLAINT
                                    Plaintiffs,
18                                                            Judge: Hon. Haywood S. Gilliam,
19                                                            Jr.

20                - against -                                 Date Filed: June 11, 2018

21                                                            Trial Date: Not yet set
         POPSUGAR INC.
22
23                                  Defendant.                DEMAND FOR JURY TRIAL

24
25
     	
26
27
28

     1309138.v1
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 2 of 20

     	

                                        TABLE OF EXHIBITS
 1   	
 2         Ex.   Description

 3         A     Memari - Photographs
 4
           B     Memari - Copyright Registration Certificate
 5
 6         C     Memari - Infringement Screenshots

 7         D     Torrez - Photographs
 8
           E     Torrez - Copyright Registration Certificates
 9
           F     Torrez - Infringement Screenshots
10
11         G     Berenson - Photographs
12
           H     Berenson - Copyright Registration Certificates
13
           I     Berenson - Infringement Screenshots
14
15         J     Annie / Robin Traschel - Photographs

16         K     Annie / Robin Traschel - Copyright Registration Certificates
17
           L     Annie / Robin Traschel – Infringement Screenshots
18
19         M     Roberson - Photographs

20         N     Roberson - Copyright Registration Certificates
21
           O     Roberson - Infringement Screenshots
22
           P     Phan - Photographs
23
24         Q     Phan - Copyright Registration Certificates

25
           R     Phan - Infringement Screenshots
26
27
28

                                                     2
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 3 of 20

     	

            Plaintiffs Zoha Memari (“Memari”), Kelly Torrez a/k/a Kelly Fordon (“Torrez”), Robin
 1
 2   Berenson (“Berenson”), Annie Traschel a/k/a Annie Fairfax, Robin Traschel a/k/a Robin

 3   Fairfax, Amanda Roberson (“Roberson”) and Eva Phan (“Phan”) (collectively “Plaintiffs”), by

 4   and through their undersigned counsel, as and for their First Amended Complaint against
 5   Defendant Popsugar Inc. (“PopSugar” or “Defendant”) hereby allege as follows:
 6
                                       NATURE OF THE ACTION
 7
            1.      This is an action for copyright infringement under Section 501 of the Copyright
 8
     Act, 17 U.S.C. § 501; and for the removal and/or alteration of copyright management
 9
10   information under Section 1202(b) of the Digital Millennium Copyright Act, 17 U.S.C. §

11   1202(b).
12          2.      This action arises out of Defendant’s unauthorized reproduction and public
13
     display of copyrighted photographs owned and registered by Memari, Torrez, Berenson, Annie
14
     Traschel, Robin Traschel, Roberson and Phan (collectively, the “Photographs”). Upon
15
     Defendant’s unauthorized display of the Photographs, Defendant also knowingly removed
16
17   and/or altered the copyright management information associated with the photographs of

18   Memari, Torrez, Annie Traschel, Roberson and Phan to convey the false impression that

19   Defendant’s republication of such photographs were properly authorized (when they were not).
20          3.      Accordingly, Plaintiff seeks monetary relief under the Copyright Act of the
21
     United States, as amended, 17 U.S.C. § 101 et seq. and the DMCA.
22
                                     JURISDICTION AND VENUE
23
            4.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court
24
25   has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

26          5.      This Court has personal jurisdiction over Defendant because Defendant resides in

27   and/or transacts business in California.
28

                                                     3
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 4 of 20

     	

              6.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
 1
 2                                                     PARTIES

 3            7.    Memari is a fashion/lifestyle blogger, model, photographer and influencer having

 4   a usual place of business at 1601 Clarendon Blvd., Apt. 704, Arlington, Virginia 22209.
 5            8.    Torrez is a fashion/lifestyle blogger, model, photographer and influencer having a
 6
     usual place of business at 922 Clarkson Court, Unit B, Concord, California, 94518.
 7
              9.    Berenson is a photographer, and the husband of Kara Harms (a fashion/lifestyle
 8
     blogger, model and influencer depicted in Berenson’s photographs), having a usual place of
 9
10   business at 1501 Lincoln Way, #605, San Francisco, California 94122.

11            10.   Annie Traschel is a fashion/lifestyle blogger, model, photographer and
12   influencer, having a usual place of business at 10211 Grand Blanc Road, Gaines, Michigan
13
     48436.
14
              11.   Robin Traschel is a photographer (and husband of Annie Traschel), having a
15
     usual place of business at 10211 Grand Blanc Road, Gaines, Michigan 48436.
16
17            12.   Roberson is a fashion/lifestyle blogger, model, photographer and influencer,

18   having a usual place of business at 35 Richland Creek Drive, Greenville, South Carolina 29609.

19            13.   Phan is a fashion/lifestyle blogger, model, photographer and influencer, having a
20   usual place of business at 7625 W. 84th Street, Bloomington, Minnesota 55438.
21
              14.   Upon information and belief, PopSugar is a foreign business corporation duly
22
     organized and existing under the laws of Delaware with a principal place of business at 111
23
     Sutter Street, 16th Floor, San Francisco, California 94104.
24
25            15.   At all times material hereto, Defendant has owned and operated the website at the

26   URL: www.popsugar.com (the “Website”).

27            16.   PopSugar is a for-profit entity.
28

                                                       4
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 5 of 20

     	

                                        STATEMENT OF FACTS
 1
 2          A.      Memari’s Copyright Ownership Interests

 3          17.     Memari created forty (40) photographs featuring certain fashion designs and

 4   lifestyle accessories (the “Memari Photographs”). True and correct copies of the Memari
 5   Photographs are attached hereto as Exhibit A.
 6
            18.     Memari uploaded the Photographs to a shopping discovery application called
 7
     “LIKEToKNOW.it” which allows fashion influencers and lifestyle bloggers such as Memari to
 8
     earn commissions when users purchase merchandise through rewardStyle affiliate links (the
 9
10   “rewardStyle Links”) displayed on the images. The Memari Photographs uploaded to the

11   LIKEToKNOW.it application were then redirected to Memari’s Instagram account.
12          19.     Every photograph posted by Memari through LIKEToKNOW.it automatically
13
     generated a user-specific link specifically for that photograph which identifies the name and
14
     other identifying information about Memari. The 40 rewardStyle Links associated with each of
15
     the Memari Photographs identify Memari in order to track and facilitate the payment of
16
17   commissions to Memari.

18          20.     Memari is the author of the Memari Photographs and has at all times been the

19   sole owner of all right, title and interest in and to the Memari Photographs, including the
20   copyright thereto.
21
            21.     The Memari Photographs were registered with the U.S. Copyright Office and
22
     were given Copyright Registration Number VA 2-100-599, effective as of April 24, 2018 (the
23
     “599 Registration”). A true and correct copy of the 599 Registration is attached hereto as
24
25   Exhibit B.

26
27
28

                                                      5
          Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 6 of 20

     	

             22.    The Memari Photographs were each initially published between February 14,
 1
 2   2018 and April 13, 2018, within three months of the effective date of the 599 Registration, and

 3   therefore qualify for statutory damages under 17 U.S.C. § 504(c).

 4   B.      Torrez’ Copyright Ownership Interests
 5           23.    Torrez created two hundred seventy-nine (279) photographs featuring certain
 6
     fashion designs and lifestyle accessories (the “Torrez Photographs”). True and correct copies of
 7
     the Torrez Photographs are attached hereto as Exhibit D.
 8
             24.    Torrez uploaded the Torrez Photographs to LIKEToKNOW.it which allows
 9
10   Torrez to earn commissions when users purchase merchandise through the rewardStyle Links

11   displayed on the images. The Torrez Photographs uploaded to the LIKEToKNOW.it application
12   were then redirected to Torrez’s Instagram account.
13
             25.    Every photograph posted by Torrez through LIKEToKNOW.it automatically
14
     generated a user-specific link specifically for that photograph which identifies the name and
15
     other identifying information about Torrez. The 279 rewardStyle Links associated with each of
16
17   the Torrez Photographs identify Torrez in order to track and facilitate the payment of

18   commissions to Torrez.

19           26.    Torrez is the author of the Torrez Photographs and has at all times been the sole
20   owner of all right, title and interest in and to the Torrez Photographs, including the copyright
21
     thereto.
22
             27.    The Torrez Photographs were registered with the U.S. Copyright Office and were
23
     given Copyright Registration Numbers VA 2-103-122, effective as of April 20, 2018 (the “122
24
25   Registration”); VA 2-114-446, effective as of July 2, 2018 (the “446 Registration”); and VA 2-

26   114-441, effective as of July 2, 2018 (the “441 Registration”). True and correct copies of the

27   122 Registration, 446 Registration and 441 Registration are attached hereto as Exhibit E.
28

                                                      6
          Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 7 of 20

     	

             28.    Forty-nine (49) of the Torrez Photographs were initially published within three
 1
 2   months of the 122 Registration and therefore qualify for statutory damages under 17 U.S.C. §

 3   504(c). Exhibit D identifies which of the Torrez Photographs qualifies for statutory damages.

 4   C.      Berenson’s Copyright Ownership Interests
 5           29.    Berenson created three hundred sixty-seven (367) photographs featuring certain
 6
     fashion designs and lifestyle accessories (the “Berenson Photographs”). True and correct copies
 7
     of the Berenson Photographs are attached hereto as Exhibit G.
 8
             30.    Berenson’s wife, Kara Harms (“Harms”), uploaded the Berenson Photographs to
 9
10   LIKEToKNOW.it which allows Harms to earn commissions when users purchase merchandise

11   through the rewardStyle Links displayed on the images. The Berenson Photographs uploaded to
12   the LIKEToKNOW.it application were then redirected to Harms’ Instagram account.
13
             31.    Berenson is the author of the Berenson Photographs and has at all times been the
14
     sole owner of all right, title and interest in and to the Berenson Photographs, including the
15
     copyright thereto.
16
17           32.    The Berenson Photographs were registered with the U.S. Copyright Office and

18   were given Copyright Registration Numbers VA 2-099-216, effective as of April 17, 2018 (the

19   “216 Registration”); VA 2-104-934, effective as of May 29, 2018 (the “934 Registration”); VA
20   2-099-974, effective as of April 23, 2018 (the “974 Registration”); VA 2-102-583, effective as
21
     of May 2, 2018 (the “583 Registration”); VA 2-102-989, effective as of May 2, 2018 (the “989
22
     Registration”). True and correct copies of the 216 Registration, 934 Registration, 974
23
     Registration, 583 Registration and 989 Registration are attached hereto as Exhibit H.
24
25           33.    Thirty-six (36) of the Berenson Photographs were initially published within three

26   months of the 216 Registration and 934 Registration and therefore qualify for statutory damages

27
28

                                                      7
          Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 8 of 20

     	

     under 17 U.S.C. § 504(c). Exhibit G identifies which of the Berenson Photographs qualifies for
 1
 2   statutory damages.

 3   D.      Annie Traschel’s Copyright Ownership Interests

 4           34.    Annie Traschel created twenty-one (21) photographs featuring certain fashion
 5   designs and lifestyle accessories (the “Annie Traschel Photographs”). True and correct copies of
 6
     the Annie Traschel Photographs are attached hereto as Exhibit J.
 7
             35.    Annie Traschel uploaded the Annie Traschel Photographs to LIKEToKNOW.it
 8
     which allows Annie Traschel to earn commissions when users purchase merchandise through
 9
10   the rewardStyle Links displayed on the images. The Annie Traschel Photographs uploaded to

11   the LIKEToKNOW.it application were then redirected to Annie Traschel’s Instagram account.
12           36.    Every photograph posted by Annie Traschel through LIKEToKNOW.it
13
     automatically generated a user-specific link specifically for that photograph which identifies the
14
     name and other identifying information about Annie Traschel. The 21 rewardStyle Links
15
     associated with each of the Annie Traschel Photographs identify Annie Traschel a/k/a Annie
16
17   Fairfax in order to track and facilitate the payment of commissions to Annie Traschel.

18           37.    Annie Traschel is the author of the Annie Traschel Photographs and has at all

19   times been the sole owner of all right, title and interest in and to the Annie Traschel
20   Photographs, including the copyright thereto.
21
             38.    The Annie Traschel Photographs were registered with the U.S. Copyright Office
22
     and were given Copyright Registration Numbers VA 2-099-991, effective as of April 19, 2018
23
     (the “991 Registration”); VA 2-101-911, effective as of April 20, 2018 (the “911 Registration”);
24
25   and VA 2-109-524, effective as of April 19, 2018 (the “524 Registration”). True and correct

26   copies of the 991 Registration, 911 Registration and 524 Registration are attached hereto as

27   Exhibit K.
28

                                                      8
          Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 9 of 20

     	

             39.    Four of the Annie Traschel Photographs were initially published within three
 1
 2   months of the 991 Registration and therefore qualify for statutory damages under 17 U.S.C. §

 3   504(c). Exhibit K identifies which of the Annie Traschel Photographs qualifies for statutory

 4   damages.
 5   E.      Robin Traschel’s Copyright Ownership Interests
 6
             40.    Robin Traschel created fifty (50) photographs featuring certain fashion designs
 7
     and lifestyle accessories (the “Robin Traschel Photographs”). True and correct copies of the
 8
     Robin Traschel Photographs are attached hereto as Exhibit J.
 9
10           41.    Robin Traschel’s wife, Annie Traschel, uploaded the Robin Traschel Photographs

11   to LIKEToKNOW.it which allows Annie Traschel to earn commissions when users purchase
12   merchandise through the rewardStyle Links displayed on the images. The Robin Traschel
13
     Photographs uploaded to the LIKEToKNOW.it application were then redirected to Annie
14
     Traschel’s Instagram account.
15
             42.    Robin Traschel is the author of the Robin Traschel Photographs and has at all
16
17   times been the sole owner of all right, title and interest in and to the Robin Traschel

18   Photographs, including the copyright thereto.

19           43.    The Robin Traschel Photographs were registered with the U.S. Copyright Office
20   and were given Copyright Registration Numbers VA 2-099-977, effective as of April 23, 2018
21
     (the “977 Registration”); VA 2-099-997, effective as of April 19, 2018 (the “997 Registration”);
22
     VA 2-103-627, effective as of April 20, 2018 (the “627 Registration”) True and correct copies
23
     of the 977 Registration, 997 Registration, and 627 Registration are attached hereto as Exhibit K.
24
25           44.    Three of the Robin Traschel Photographs were initially published within three

26   months of the 977 Registration and therefore qualify for statutory damages under 17 U.S.C. §

27
28

                                                      9
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 10 of 20

     	

     504(c). Exhibit J identifies which of the Robin Traschel Photographs qualifies for statutory
 1
 2   damages.

 3   F.      Roberson’s Copyright Ownership Interests

 4           45.    Roberson created sixty-six (66) photographs featuring certain fashion designs and
 5   lifestyle accessories (the “Roberson Photographs”). True and correct copies of the Roberson
 6
     Photographs are attached hereto as Exhibit M.
 7
             46.    Roberson uploaded the Roberson Photographs to LIKEToKNOW.it which allows
 8
     fashion influencers and lifestyle bloggers such as Roberson to earn commissions when users
 9
10   purchase merchandise through the rewardStyle Links displayed on the images. The Roberson

11   Photographs uploaded to the LIKEToKNOW.it application were then redirected to Roberson’s
12   Instagram account.
13
             47.    Every photograph posted by Roberson through LIKEToKNOW.it automatically
14
     generated a user-specific link specifically for that photograph which identifies the name and
15
     other identifying information about Roberson. The 66 rewardStyle Links associated with each
16
17   of the Roberson Photographs identify Roberson in order to track and facilitate the payment of

18   commissions to Roberson.

19           48.    Roberson is the author of the Roberson Photographs and has at all times been the
20   sole owner of all right, title and interest in and to the Roberson Photographs, including the
21
     copyright thereto.
22
             49.    The Roberson Photographs were registered with the U.S. Copyright Office and
23
     were given Copyright Registration Numbers VA 2-105-100, effective as of June 1, 2018 (the
24
25   “100 Registration”); VA 2-109-229, effective as of June 1, 2018 (the “229 Registration”); VA 2-

26   109-228, effective as of June 1, 2018 (the “228 Registration”); and VA 2-109-227, effective as

27
28

                                                     10
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 11 of 20

     	

     of June 1, 2018 (the “227 Registration”). True and correct copies of the 100 Registration, 229
 1
 2   Registration, 228 Registration and 227 Registration are attached hereto as Exhibit N.

 3           50.    One of the Roberson Photographs was initially published within three months of

 4   the 100 Registration and therefore qualifies for statutory damages under 17 U.S.C. § 504(c).
 5   Exhibit M identifies which of the Roberson Photographs qualifies for statutory damages.
 6
     G.      Phan’s Copyright Ownership Interests
 7
             51.    Phan created or acquired rights to five photographs featuring certain fashion
 8
     designs and lifestyle accessories (the “Phan Photographs”). True and correct copies of the Phan
 9
10   Photographs are attached hereto as Exhibit P.

11           52.    Phan uploaded the Phan Photographs to LIKEToKNOW.it which allows Phan to
12   earn commissions when users purchase merchandise through the rewardStyle Links displayed on
13
     the images. The Phan Photographs uploaded to the LIKEToKNOW.it application were then
14
     redirected to Phan’s Instagram account.
15
             53.    Every photograph posted by Phan through LIKEToKNOW.it automatically
16
17   generated a user-specific link specifically for that photograph which identifies the name and

18   other identifying information about Phan. The five rewardStyle Links associated with each of

19   the Phan Photographs identify Phan in order to track and facilitate the payment of commissions
20   to Phan.
21
             54.    Phan is the owner of the Phan Photographs and is the sole owner of all right, title
22
     and interest in and to the Phan Photographs, including the copyright thereto.
23
             55.    The Phan Photographs were registered with the U.S. Copyright Office and were
24
25   given Copyright Registration Numbers VA 2-103-619, effective as of May 2, 2018 (the “619

26   Registration”); VA 2-103-620, effective as of May 2, 2018 (the “620 Registration”); VA 2-103-

27
28

                                                     11
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 12 of 20

     	

     625, effective as of April 30, 2018 (the “625 Registration”). True and correct copies of the 619
 1
 2   Registration, 620 Registration, and 625 Registration are attached hereto as Exhibit Q.

 3           56.     The Phan Photographs were initially published within three months of the 619

 4   Registration, 620 Registration, and 625 Registration and therefore qualify for statutory damages
 5   under 17 U.S.C. § 504(c).
 6
     H.      Defendant’s Infringing Activities
 7
             57.     PopSugar is a global media and technology company which includes lifestyle
 8
     media publisher PopSugar.
 9
10           58.     PopSugar features lifestyle content targeted towards women 18-34, across topics

11   such as beauty, entertainment, fashion, fitness, food, parenting and news on mobile, video, and
12   social media.
13
             59.     In 2007, PopSugar acquired ShopStyle, a fashion-shopping search engine which
14
     offers an affiliate program that directly competes with rewardStyle.
15
             60.     On or about April 16, 2018, it was widely reported that PopSugar had
16
17   expropriated millions of lifestyle influencers’ images, social media handles and biographies to

18   create dedicated pages on PopSugar’s website.

19           61.     Further, PopSugar removed the rewardStyle Links associated with the
20   Photographs and replaced them with links to competitor ShopStyle’s affiliate program.
21
     Accordingly, the expropriated content was used to re-direct earnings to PopSugar, thereby
22
     depriving the content owners of their rightful commissions.
23
             62.     By replacing the rewardStyle Links with the ShopStyle links, PopSugar removed
24
25   the name and other identifying information associated with the Memari Photographs, the Torrez

26   Photographs, the Annie Traschel Photographs, the Roberson Photographs and the Phan

27   Photographs.
28

                                                     12
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 13 of 20

     	

              63.    Shortly after the news broke, Plaintiffs discovered that PopSugar had
 1
 2   expropriated the Photographs from their respective or associated Instagram pages and used them

 3   to generate commission for PopSugar via ShopStyle links.

 4            64.    Because PopSugar quickly removed the infringing content from its website
 5   shortly after the scandal broke in April 2018, Plaintiffs were not able to capture screenshots
 6
     evidencing the full extent of PopSugar’s infringing content. Upon information and belief,
 7
     PopSugar infringed more images owned by Plaintiffs than are alleged in this First Amended
 8
     Complaint.
 9
10            65.    As the following chart illustrates, this First Amended Complaint pleads infringing

11   conduct with respect to 828 photographs. However, based on the number of “shoppable posts”
12   featured on their respective profile pages, it is plausible that PopSugar infringed as many as
13
     2,144 images owned by Plaintiffs.
14
              Plaintiff              (Known)           Statutory     Actual       “Shoppable
15                                   Infringed         Damages       Damages      Posts” on
                                     Photographs                                  PopSugar.com
16
          1   Zoha Memari            40                40            0            1045
17
18        2   Kelly Torrez           279               49            230          326

19        3   Robin Berenson         367               36            331          479 (via
                                                                                  thewhimsysoul)
20
          4   Annie Traschel         21                4             17           144
21
          5   Robin Traschel         50                3             47           n/a
22
23        6   Amanda Roberson        66                1             65           143

24        7   Eva Phan               5                 5             0            7
25
              TOTAL                  828               138           690          2144
26
27
              66.    Defendant did not license the Photographs from Plaintiffs for use on its Website.
28

                                                     13
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 14 of 20

     	

             67.    Defendant did not have Plaintiff’s permission to publish the Photographs on its
 1
 2   Website.

 3           68.    Prior to publishing the Photographs on the PopSugar website, Defendant did not

 4   have any communications with any of the Plaintiffs.
 5           69.    PopSugar used the Photographs on the Website for the same purpose they were
 6
     originally intended.
 7
             70.    Prior to the filing of this lawsuit, Defendant did not have any communications
 8
     with any of the Plaintiffs.
 9
10           71.    On or about April 17, 2018, PopSugar issued a public apology for infringing

11   Plaintiffs’ (and others’) copyrighted images. Defendant’s CEO/founder, Brian Sugar, stated that
12   the infringement occurred from “a lack of monitoring and misallocation of resources.” At the
13
     very least, by its own admission, Defendant acted recklessly or with willful blindness by failing
14
     to monitor the copyrighted materials actually posted to its website.
15
                                     FIRST CLAIM FOR RELIEF
16                                 (COPYRIGHT INFRINGEMENT)
17                                      (17 U.S.C. §§ 106, 501)

18                                  [All Plaintiffs Against PopSugar]

19
             72.    Plaintiff incorporates by reference each and every allegation contained in
20
21   Paragraphs 1-71 above.

22           73.    Defendant infringed Plaintiffs’ copyrights in the Photographs by reproducing and

23   publicly displaying the Photographs on the Website.
24           74.    Defendant is not, and has never been, licensed or otherwise authorized to
25
     reproduce, publicly display, distribute and/or use the Photographs.
26
27
28

                                                    14
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 15 of 20

     	

             75.      The acts of Defendant complained of herein constitute infringement of Plaintiffs’
 1
 2   exclusive rights in violation of sections 106 and 501 of the Copyright Act, 17 U.S.C. §§ 106;

 3   501.

 4           76.      Upon information and belief, the foregoing acts of infringement by Defendant
 5   have been willful or in reckless disregard of Plaintiffs’ rights.
 6
             77.      As a direct and proximate cause of the infringement by the Defendant of
 7
     Plaintiffs’ copyright and exclusive rights under copyright, Plaintiffs are entitled to damages and
 8
     defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
 9
10           78.      Alternatively, for those works which qualify, Plaintiffs are entitled to statutory

11   damages up to $150,000 per work infringed for Defendant’s willful infringement pursuant to 17
12   U.S.C. § 504(c).
13
             79.      Plaintiffs are further entitled to their attorney’s fees and full costs pursuant to
14
     17 U.S.C. § 505.
15
             80.      Defendant’s conduct, described above, is causing, and unless enjoined and
16
17   restrained by this Court, will continue to cause Plaintiffs irreparable injury that cannot be fully

18   compensated by or measured in money damages. Plaintiffs have no adequate remedy at law.

19
20                               SECOND CLAIM FOR RELIEF
21                 (INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION)
                                      (17 U.S.C. § 1202(b))
22
                   [Memari, Torrez, Annie Traschel, Roberson, Phan Against PopSugar]
23
             81.      Plaintiff incorporates by reference each and every allegation contained in
24
25   Paragraphs 1-80 above.

26           82.      When the Memari Photographs, Torrez Photographs, Annie Traschel

27   Photographs, Roberson Photographs, and Phan Photographs were published via the
28

                                                        15
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 16 of 20

     	

     LIKEtoKNOW.it application, rewardStyle Links were generated which contained copyright
 1
 2   management information under 17 U.S.C. § 1202(b). Specifically, the rewardStyle Links

 3   contained information which identified Memari, Torrez, Annie Traschel, Roberson and Phan by

 4   name in order to track payable commissions per each photograph.
 5           83.    Upon information and belief, Defendant copied the Memari Photographs, Torrez
 6
     Photographs, Annie Traschel Photographs, Roberson Photographs, and Phan Photographs
 7
     without the respective copyright holders’ authorization, and which contained copyright
 8
     management information as part of the rewardStyle Links, and displayed the images on the
 9
10   Website.

11           84.    Upon information and belief, Defendant removed the original rewardStyle Links,
12   which contained copyright management information identifying Memari, Torrez, Annie
13
     Traschel, Roberson and Phan as the owners and authors of their respective photographs, and
14
     replaced them with ShopStyle Links which did not contain any copyright management
15
     information identifying Memari, Torrez, Annie Traschel, Roberson and Phan as the owners and
16
17   authors of their respective photographs.

18           85.    Upon information and belief, Defendant displayed the Memari Photographs,

19   Torrez Photographs, Annie Traschel Photographs, Roberson Photographs, and Phan
20   Photographs on the Website either knowing, or having reasonable grounds to know, that the
21
     rewardStyle Links (and copyright management information contained as part of the rewardStyle
22
     Links) had been removed.
23
             86.    Defendant’s removal and/or alteration of the aforementioned copyright
24
25   management information was made without the knowledge or consent of Memari, Torrez, Annie

26   Traschel, Roberson or Phan.

27
28

                                                   16
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 17 of 20

     	

             87.    Upon information and belief, the alteration and/or removal of said copyright
 1
 2   management information was made by Defendant intentionally, knowingly and with the intent to

 3   induce, enable, facilitate, or conceal their infringement of copyrights in the Memari

 4   Photographs, Torrez Photographs, Annie Traschel Photographs, Roberson Photographs, and
 5   Phan Photographs.
 6
             88.    Upon information and belief, Defendant had reasonable grounds to know that its
 7
     removal of the rewardStyle Links from the images in question and their replacement with
 8
     ShopStyle links would convey the false impression that Defendant’s use of the Memari
 9
10   Photographs, Torrez Photographs, Annie Traschel Photographs, Roberson Photographs, and

11   Phan Photographs was authorized (when it actually was not).
12           89.    The conduct of PopSugar, as described herein, violates 17 U.S.C. § 1202(b).
13
             90.    As a result of the wrongful conduct of Defendant as alleged herein, Memari,
14
     Torrez, Annie Traschel, Roberson and Phan are entitled to recover from Defendant damages
15
     sustained and any gains, profits and advantages obtained by Defendant because of its violations
16
17   of 17 U.S.C. §1202(b), including attorney’s fees and costs.

18           91.    Alternatively, Memari, Torrez, Annie Traschel, Roberson and Phan may elect to

19   recover from Defendant statutory damages pursuant to 17 U.S.C. § 1203(c)(3) in a sum of at
20   least $2,500 up to $25,000 for each violation of 17 U.S.C. § 1202(b).
21
22                                       PRAYER FOR RELIEF

23           WHEREFORE, Plaintiffs respectfully requests judgment as follows:
24           1.     That Defendant PopSugar be adjudged to have infringed upon Plaintiffs’
25
                    copyrights in the Photographs in violation of 17 U.S.C §§ 106 and 501;
26
             2.     That Defendant PopSugar be adjudged to have removed and/or altered
27
                    copyright management information in violation of 17 U.S.C. § 1202(b);
28

                                                    17
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 18 of 20

     	

             3.     That, with regard to the First Claim for Relief, Plaintiffs be awarded either: (a)
 1
 2                  Plaintiffs’ actual damages and Defendant’s profits, gains or advantages of any

 3                  kind attributable to Defendant’s infringement of Plaintiffs’ Photographs; or

 4                  (b) alternatively, statutory damages of up to $150,000 per copyrighted work
 5                  infringed pursuant to 17 U.S.C. § 504 for each qualifying work;
 6
             4.     That, with regard to the Second Claim for Relief, plaintiffs Memari, Torrez,
 7
                    Annie Traschel, Roberson and Phan be awarded either: a) actual damages and
 8
                    Defendant’s profits, gains or advantages of any kind attributable to Defendant’s
 9
10                  removal and/or alteration of copyright management information; or b)

11                  alternatively, statutory damages of at least $2,500 and up to $25,000 for each
12                  instance of removal or alteration of copyright management information
13
                    committed by Defendant pursuant to 17 U.S.C. § 1203(c);
14
             5.     That Defendant be required to account for all profits, income, receipts, or other
15
                    benefits derived by Defendant as a result of its unlawful conduct;
16
17           6.     That Plaintiffs be awarded their costs, expenses and attorneys’ fees pursuant to

18                  17 U.S.C. § 505 and/or 17 U.S.C. § 1203(b)(5);

19           7.     That Plaintiffs be awarded pre-judgment interest; and
20           8.     Such other and further relief as the Court may deem just and proper.
21
22                                    DEMAND FOR JURY TRIAL

23           Plaintiffs hereby demand a trial by jury on all issues so triable in accordance with
24   Federal Rule of Civil Procedure 38(b).
25
26   Dated: Valley Stream, New York
            November 20, 2018
27
28

                                                     18
         Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 19 of 20

     	

                                             LIEBOWITZ LAW FIRM, PLLC
 1
                                             By: /s/jameshfreeman
 2
                                             James H. Freeman (JHF 8605)
 3                                           (Admitted Pro Hac Vice)
                                             11 Sunrise Plaza, Suite 305
 4                                           Valley Stream, NY 11580
                                             Tel: (516) 233-1660
 5                                           JF@LiebowitzLawFirm.com
 6
                                             Gregory P. Goonan (Cal Bar # 119821)
 7                                           THE AFFINITY LAW GROUP
                                             5755 Oberlin Drive, Suite 200
 8                                           San Diego, CA 92121
                                             Telephone: (858) 412-4296
 9                                           Facsimile: (619) 243-0088
10                                           Email: ggoonan@affinity-law.com
                                             Attorneys for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           19
     	 Case 4:18-cv-05589-HSG Document 47 Filed 11/20/18 Page 20 of 20




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           1
